Decision
On May 8, 2001, the defendant was sentenced to a ten (10) year commitment to the Department of Corrections, with five (5) years suspended, for violations of the conditions of a suspended sentence for the offense of Theft, a felony.
On October 11, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, however, Nik Geranios from the Missoula County Public Defender's Office was present. The state was not represented.
Mr. Geranios requested a continuance to the next meeting of the Board based on the fact that Bruce Gobeo, also employed with the Missoula County Public Defender's Office, had not been in contact with Mr. Keiley recently, and did not know what Mr. Keiley's intent was, with regards to a sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence is continued to the next meeting of the Sentence Review Board, currently scheduled for February 7 and 8, 2002.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.